Citation Nr: 0019631	
Decision Date: 07/27/00    Archive Date: 08/02/00

DOCKET NO.  94-24 890	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an increased rating for generalized 
anxiety disorder with associated gastrointestinal disability, 
currently evaluated as 50 percent disabling.

2.  Entitlement to a temporary total disability evaluation 
under 38 C.F.R. § 4.29 (1999) due to hospitalization from 
April 17 to May 10, 1994.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. A. Caffery, Counsel



INTRODUCTION

The veteran had active service from June 1967 to June 1971.  
An appeal has been taken from a June 1994 rating action by 
the Cleveland, Ohio, Department of Veterans Affairs (VA) 
Regional Office (RO), confirming and continuing a 50 percent 
evaluation for the veteran's generalized anxiety disorder 
with associated gastrointestinal disability and denying 
entitlement to a temporary total disability evaluation under 
38 C.F.R. § 4.29 based on hospitalization from April 17 to 
May 10, 1994.  The case was initially before the Board of 
Veterans' Appeals (Board) in October 1998, when it was 
remanded for further action.  In October 1999, the RO 
continued the prior denials of the veteran's claims.  The 
case is again before the Board for further appellate 
consideration.

In the October 1999 rating action, the RO denied entitlement 
to service connection for post-traumatic stress disorder 
(PTSD) and alcohol abuse/dependence.  The veteran was duly 
notified of those decisions and has not submitted an appeal.  
Thus, those matters are not in an appellate status.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran's service-connected psychiatric condition is 
manifested by mild anxiety, a restricted affect and marginal 
concentration, and is productive of no more than considerable 
social and industrial impairment.

3.  The veteran was hospitalized at a VA medical facility 
from April 17 to May 10, 1994, for treatment of his service-
connected generalized anxiety disorder.



CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 50 percent for 
generalized anxiety disorder with associated gastrointestinal 
disability have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 4.1, 4.7, 4.132, Diagnostic Code 
9411 (1996); 38 C.F.R. §§ 4.126, 4.130, Diagnostic Code 9411 
(1999).

2.  Entitlement to a temporary total disability evaluation 
under 38 C.F.R. § 4.29 due to hospitalization from April 17 
to May 10, 1994, is warranted.  38 U.S.C.A. § 5107 (West 
1991); 38 C.F.R. § 4.29 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes that it has found the veteran's claims are 
"well grounded" within the meaning of 38 U.S.C.A. § 5107(a); 
effective on and after September 1, 1989.  That is, the Board 
finds that he has presented claims which are plausible.  The 
Board is also satisfied that all relevant facts regarding the 
claims have been properly developed.  

I.  Increased Rating 

Factual Background

In accordance with 38 C.F.R. §§ 4.1, 4.2 and Schafrath v. 
Derwinski, 1 Vet.App. 589 (1991), the Board has reviewed the 
service medical records and all other evidence of record 
pertaining to the history of the veteran's service-connected 
disability.  The Board has found nothing in the historical 
record that would lead to a conclusion that the current 
evidence of record is not adequate for rating purposes.  
Moreover, the Board is of the opinion that this case presents 
no evidentiary considerations that would warrant an 
exposition of the remote clinical histories and findings 
pertaining to the disability at issue.  

In an October 1971 rating decision, the RO granted service 
connection for anxiety neurosis associated with undiagnosed 
gastrointestinal disease, evaluated as 10 percent disabling.  
In March 1982, the evaluation for the service-connected 
disability was increased to 50 percent.  In May 1985, the 
evaluation was reduced to 30 percent.  In January 1988, the 
evaluation was again increased to 50 percent.

In April 1994, the veteran submitted a claim for an increased 
rating for his psychiatric disability.

The veteran was hospitalized by the VA from April 17 to 
May 10, 1994.  The diagnoses were alcohol abuse, generalized 
anxiety disorder and post-traumatic stress disorder by 
history.

The veteran was afforded a VA psychiatric examination in May 
1994.  He stated that since his discharge from service, he 
had had difficulty with drinking.  He gave a history of 
marrying at age 26 and being divorced 10 years later.  He had 
worked for the Post Office for 11 years and stopped working 
in 1991.  He stated that it was a combination of being fired 
and quitting because of his poor attendance.  Since 1991, he 
had had only temporary jobs.  He stated that he was currently 
in a rehabilitation program under the GI Bill.

The veteran was cooperative during the interview.  He did not 
speak spontaneously, but answered questions in a relevant 
manner.  He appeared mildly depressed and had a blunted 
affect.  He did not present any thinking disturbance.  He 
stated that he felt anxious.  He had difficulty sleeping with 
racing thoughts and after he fell asleep, he would wake up 
with a cold sweat.  He could never remember his dreams.  The 
diagnoses were alcohol and marijuana abuse and PTSD.  His 
Global Assessment of Functioning (GAF) score was estimated at 
55.  The examiner commented that he should improve with the 
abstention from alcohol and drugs.

The RO later received reports of the veteran's VA 
hospitalization during June 1994 for conditions including 
alcohol dependence and PTSD.  He was considered competent and 
employable at discharge.  He was again hospitalized by the VA 
during June and July 1994 when the diagnoses were alcohol 
dependency and PTSD.  

On VA psychiatric examination in March 1999, the veteran 
reported experiencing symptoms of tremulousness off and on, 
middle insomnia, flashbacks, nightmares, and a startle 
response.  The veteran stated that he had been able to 
continue without medications.  In the past, he used to take 
benzodiazepines, but now he was proud of the fact that 
without alcohol and without medications he was able to 
experience without great stress the presence of the 
flashbacks and the nightmares.  He indicated that he was 
married in 1978 and divorced in 1985.  He had two daughters, 
one of whom still visited him frequently.  He stated that he 
had lived with a friend for the past five months.  He 
indicated that he had not put in any job applications because 
he was afraid of not being treated right by his bosses.  He 
felt he would be better off if he went back to school.  He 
indicated that the only impediment he saw now for work was 
his low back pain.  

On mental status examination, the veteran's speech was soft 
and at low speed.  His mood was mildly anxious.  His affect 
was restricted in range, but appropriate.  His thought 
processes were relevant and coherent.  There were no 
delusions of persecution and no suicidal or homicidal 
ideation.  There were no auditory or visual hallucinations.  
He was oriented as to time, place and person.  His memory 
appeared grossly intact for remote and recent events.  His 
concentration was marginal.  Judgment and insight were that 
he felt better, but he still had those symptoms of his post-
traumatic stress.  He believed that he should try and go back 
to school and to work.  The examiner felt that the veteran's 
generalized anxiety disorder should be changed to PTSD 
because the anxiety was a symptom of his PTSD.  He stated 
that the veteran was employable since he had been able to 
work until just a month prior to the examination.  The 
diagnoses were PTSD, previously diagnosed as generalized 
anxiety disorder and alcohol dependence.  A current GAF score 
of 60 was noted.  The examiner noted that the veteran had 
mild to moderate symptomatology with moderate difficulty with 
social and occupational activities.  The examiner commented 
that he tended to believe the veteran's occupational and 
social impairment was more related to alcohol since after 
being without alcohol since 1995, he had been able to work 
for the previous three years, although he still had PTSD 
symptomatology.

Analysis

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities.  Where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern.  Although a rating 
specialist is directed to review the recorded history of a 
disability in order to make a more accurate evaluation, see 
38 C.F.R. § 4.2, the regulations do not give past medical 
reports precedence over current findings.  Francisco v. 
Brown, 7 Vet.App. 55 (1994).

The veteran's psychiatric disorder is currently evaluated as 
50 percent disabling under Diagnostic Code 9400.  

In November 1996, the schedular criteria for evaluation of 
psychiatric disabilities were amended.  These amendments were 
effective on November 7, 1996.  Following the November 1996 
amendments to the Rating Schedule, a 50 percent evaluation 
requires occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory; impaired judgment; impaired 
abstract thinking; disturbances of motivation and mood; and 
difficulty in establishing or maintaining effective work and 
social relationships.  A 70 percent evaluation requires 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, mood, due to such symptoms as: suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and the inability to establish and maintain 
effective relationships.  A 100 percent evaluation requires 
total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; gross 
inappropriate behavior; persistent danger of hurting self or 
others; intermittent inability to perform activities of daily 
living (including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation or own name.  38 C.F.R. 
§ 4.130, Diagnostic Code 9411.  

Prior to the November 1996 amendment, the Rating Schedule 
provided a 50 percent rating when there was considerable 
impairment in the ability to establish or maintain effective 
or favorable relationships with people and when, by reason of 
psychoneurotic symptoms, the reliability, efficiency, and 
flexibility levels were so reduced as to result in 
considerable industrial impairment.  A 70 percent evaluation 
was assigned when the veteran's ability to establish and 
maintain effective or favorable relationships with people was 
severely impaired and the psychoneurotic symptoms were of 
such severity and persistence that there was severe 
impairment in the ability to obtain or retain employment.  A 
100 percent rating was assigned when there are totally 
incapacitating psychoneurotic symptoms bordering on gross 
repudiation of reality with disturbed thought or behavioral 
processes associated with almost all daily activities such as 
fantasy, confusion, panic and explosions of aggressive energy 
resulting in profound retreat from mature behavior; or when 
the attitudes of all contacts except the most intimate are so 
adversely affected as to result in virtual isolation in the 
community; or when the veteran is demonstrably unable to 
obtain or retain employment.  38 C.F.R. § 4.132, Diagnostic 
Code 9411.  

The Court has held that where the law or regulation changes 
after a claim has been filed or reopened but before the 
administrative or judicial appeal process has been concluded, 
the version more favorable to the appellant will apply unless 
Congress or the Secretary provided otherwise.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 313 (1991).  Also, when there is 
a question as to which of two evaluations shall be applied, 
the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria for the higher 
rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.

After evaluating the evidence, the Board concludes that the 
criteria for a disability rating in excess of 50 percent for 
the veteran's service-connected psychiatric disorder are not 
met by considering the original and the revised rating 
criteria.  The record reflects that the veteran's psychiatric 
disability has resulted in symptoms including mild anxiety, a 
restricted affect and marginal concentration.  However, the 
veteran is oriented as to time, place and person and his 
memory is grossly intact for recent and remote events.  His 
thought processes are relevant and coherent.  There is no 
evidence showing that he has symptoms such as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control; spatial 
disorientation; neglect of personal appearance and hygiene; 
or difficulty in adapting to stressful circumstances.  When 
he was afforded the most recent psychiatric examination, in 
March 1999, a GAF score of 60 was assigned, which is defined 
as moderate difficulty in social, occupational, or school 
functioning.  See Carpenter v. Brown, 8 Vet. App. 240, 242 
(1995).  The examiner considered the veteran to be employable 
since he had been able to work until shortly before the 
examination.  Although the veteran had had problems with 
alcohol in the past, the veteran indicated that he seldom 
drank at the current time.  In any event, the examiner 
indicated that the alcoholism was a primary condition and not 
secondary to or a manifestation of the veteran's service-
connected psychiatric disability.  The veteran also noted 
that he had been able to function without psychiatric 
medications.  The evidence in its entirety does not establish 
that the veteran's psychiatric condition is productive of 
more than considerable social and industrial impairment.  
Accordingly, under the circumstances, it follows that 
entitlement to an evaluation in excess of 50 percent for the 
psychiatric condition under either the old or new criteria 
would not be in order.  There is no indication that the 
veteran currently has any significant gastrointestinal 
problems.

In reaching this conclusion, the Board has given due 
consideration to the provisions of 38 C.F.R. § 4.7 and the 
doctrine of reasonable doubt.  The evidence of record does 
not show, however, that the manifestations of the veteran's 
service-connected psychiatric disability more closely 
approximate those required for a higher rating.  For the 
reasons shown above, the Board has determined that the 
preponderance of the evidence is against the claim of 
entitlement to a disability rating in excess of 50 percent 
for generalized anxiety disorder with associated 
gastrointestinal disability.  

II.  Temporary Total Disability Rating Pursuant to 38 C.F.R. 
§ 4.29 

Factual Background

The record reflects that the veteran was hospitalized by the 
VA from April 17 to May 10, 1994.  He was admitted with a 
complaint of feeling as if he was going to lose it.  He was 
concerned at the time of admission that he would hurt 
himself.  He felt anxious and tremulous and had a strong 
smell of alcohol.  He felt as though his depression was 
worsening. He complained of increased depression over the 
previous two weeks prior to admission with some suicidal 
ideation and a plan to jump off a bridge.  He reported 
feeling hopeless and helpless.  He reported increased 
nightmares of his Vietnam experiences and also reported a 
drinking binge.  He also used Marijuana on a regular basis.

Mental status examination showed that he was alert and 
oriented and emotionally labile.  He was cooperative.  His 
speech was goal-directed.  He was restarted on his BuSpar at 
a dose of 10 milligrams three times a day.  That was 
increased over the course of his hospital stay to 
10 milligrams four times a day.  Withdrawal precautions for 
alcohol included Ativan dosing which was discontinued after 
several days.  The veteran's depressive symptoms cleared 
rapidly.  He began to attend Alcoholics Anonymous meetings in 
the hospital.  He was discharged on May 9, with no evidence 
of depression.  The diagnoses were alcohol abuse, generalized 
anxiety disorder and post-traumatic stress disorder by 
history.

Clinical records with the period of hospitalization reflect 
that on April 19, the veteran requested treatment for stress.  
On April 20, he stated that he stayed to himself since he 
could not trust other people.  It was indicated that he had 
had considerable periods of anxiety in the past.  He was 
unable to say why he returned to drinking.  On April 21, more 
effective coping methods for his flashbacks and alcohol use 
were discussed.  On April 26, he attended a coping skills 
group with the material presented relating to mental symptoms 
of stress, problem solving, meditation and communication.  On 
April 27, it was indicated that he did not appear depressed 
or anxious.  It was indicated that his BuSpar would be 
continued.

On May 3, the veteran attended a coping skills group for 
symptoms of stress and managing anger.  On May 5, it was 
noted that he had been attending coping skills groups, 
Alcohol Anonymous meetings and other meetings throughout his 
admission.  When seen on May 7, his affect was pleasant.  He 
had had no sleep disturbance.  He was discharged on May 10 
for followup outpatient treatment.

Analysis

A total disability rating (100 percent) will be assigned 
without regard to the other provisions of the rating schedule 
when it is established that a service-connected disability 
has required hospital treatment in a VA or an approved 
hospital for a period in excess of 21 days or hospital 
observation at VA expense for a service-connected disability 
for a period in excess of 21 days.  Notwithstanding that 
hospital admission was for disability not connected with 
service, if during such hospitalization, hospital treatment 
for a service-connected disability is instituted and 
continued for a period in excess of 21 days, the increase to 
a total rating will be granted from the first day of such 
treatment.  If service connection for the disability under 
treatment is granted after hospital admission, the rating 
will be from the first day of hospitalization if otherwise in 
order.  38 C.F.R. § 4.29.

The hospital discharge summary and clinical records indicate 
that although the veteran's treatment included treatment for 
problems with alcohol, a significant portion of his treatment 
involved treatment for his service-connected psychiatric 
disability.  Accordingly, under the circumstances, the Board 
concludes that the veteran is entitled to a temporary total 
disability evaluation under 38 C.F.R. § 4.29 based on his 
period of VA hospitalization from April 17 to May 10, 1994.  
In arriving at its decision in this regard, the Board has 
resolved all doubt in favor of the veteran.  
38 U.S.C.A. § 5107.


ORDER

Entitlement to an increased rating for generalized anxiety 
disorder with associated gastrointestinal disability is 
denied.

A temporary total disability evaluation under 
38 C.F.R. § 4.29 due to hospitalization from April 17 to 
May 10, 1994, is granted.  



		
	JOHN Z. JONES
	Acting Member, Board of Veterans' Appeals




 

